     Case 1:20-cv-00201-HSO-JCG Document 11 Filed 10/14/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                               PLAINTIFF,

v.                                          CIVIL ACTION NO. 1:20-cv-201-HSO-JCG

$33,600.00 UNITED STATES CURRENCY,
et al.,                                                  DEFENDANT PROPERTY.

                   DEFAULT JUDGMENT OF FORFEITURE

      Before the Court is Plaintiff United States of America’s Motion [10] for Default

Judgment of Forfeiture. Having considered the Motion and the relevant authorities,

the Court finds that the relief the United States seeks should be granted. The Court

further finds and adjudicates as follows:

      1.     On June 16, 2020, the United States filed a Verified Complaint [1] for

Forfeiture in Rem and sought forfeiture of $33,600.00 and $3,660.00 in U.S. Currency,

seized on January 17, 2020, from Isaac Jonathan Mercado-Barrera, and $4,400.00

and $5,000.00 in U.S. Currency seized on January 17, 2020, from Servando Mercado-

Pineda (the “Defendant Property”).        The Complaint alleges that the Defendant

Property is subject to forfeiture under 21 U.S.C. § 881, 18 U.S.C. §§ 981(a)(1)(A) and

(C), and 31 U.S.C. §§ 5317 and 5332(c).

      2.     On June 18, 2020, the Court issued a Warrant of Arrest in Rem [4].

      3.     Under Rule G(4)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, the United States mailed direct,

written notice of this instant civil asset forfeiture action against the Defendant

Property, including copies of the Verified Complaint for Forfeiture in Rem, Warrant
      Case 1:20-cv-00201-HSO-JCG Document 11 Filed 10/14/20 Page 2 of 4




of Arrest in Rem, and Notice of Complaint for Forfeiture, to all potential claimants

reasonably known to the United States, as evidenced by the United States’ Proof of

Service [6], filed with this Court on October 6, 2020.

      4.     Beginning on June 20, 2020, the United States published for thirty (30)

consecutive days on an official government internet website at www.forfeiture.gov

notice of this instant civil asset forfeiture action against the Defendant Property, as

evidenced by the Proof of Publication [7] filed in this cause on October 6, 2020.

      5.     The aforementioned publication and direct notices informed Servando

Mercado-Pineda, Isaac Jonathan Mercado-Berrera, Lee Russell (attorney for

Mercado-Pineda and Mercado-Berrera), and Moyses Cortez, and all other persons or

entities, known or unknown, having or claiming an interest in the Defendant

Property that the Defendant Property had been arrested and that this instant civil

forfeiture action was pending. The publication and direct notices also informed said

persons and entities that any persons or entities having or claiming an interest in the

Defendant Property had at least thirty-five (35) days after the plaintiff mailed its

written, direct notice, or sixty (60) days after the first publication of notice on an

official government website, to file a claim and twenty (20) days after filing such claim

to file an answer. Furthermore, the notice referred any such persons or entities to

Rule G(5) of the Supplemental Rules of Admiralty and Maritime Claims and Asset

Forfeiture Actions, and warned that if this Supplemental Rule were not strictly

followed, the Court could strike any claim and answer and enter default judgment of


                                            2
     Case 1:20-cv-00201-HSO-JCG Document 11 Filed 10/14/20 Page 3 of 4




forfeiture or summary judgment against any improperly claimed interest in the

Defendant Property.

      6.     The United States took all reasonable measures to insure that Servando

Mercado-Pineda, Isaac Jonathan Mercado-Berrera, Lee Russell (attorney for

Mercado-Pineda and Mercado-Berrera), and Moyses Cortez, and all other possible

claimants received such notice in a timely fashion.

      7.     As of this date, no claims, answers, or appearances in this cause to assert

an interest in the Defendant Property, or to otherwise defend against this instance

forfeiture action, have been filed by Servando Mercado-Pineda, Isaac Jonathan

Mercado-Berrera, Lee Russell (attorney for Mercado-Pineda and Mercado-Berrera),

and Moyses Cortez, or any other person or entity. Thus, the time for Servando

Mercado-Pineda, Isaac Jonathan Mercado-Berrera, Lee Russell (attorney for

Mercado-Pineda and Mercado-Berrera), and Moyses Cortez, or any other person or

entity to file a valid claim or answer in this action has lapsed pursuant to Rule G of

the Supplemental Rules of Admiralty and Maritime Claims and Asset Forfeiture

Actions.

      8.     As such, Servando Mercado-Pineda, Isaac Jonathan Mercado-Berrera,

Lee Russell (attorney for Mercado-Pineda and Mercado-Berrera), and Moyses Cortez,

and all other possible claimants are in total default; the Clerk of Court’s October 7,

2020, Entry of Default [9] was proper; and the United States is entitled to a default

judgment of forfeiture against the full interests of Servando Mercado-Pineda, Isaac

Jonathan Mercado-Berrera, Lee Russell (attorney for Mercado-Pineda and Mercado-
                                           3
     Case 1:20-cv-00201-HSO-JCG Document 11 Filed 10/14/20 Page 4 of 4




Berrera), and Moyses Cortez, and all other persons and entities in the Defendant

Property, all without the necessity of further notice to Servando Mercado-Pineda,

Isaac Jonathan Mercado-Berrera, Lee Russell (attorney for Mercado-Pineda and

Mercado-Berrera), and Moyses Cortez, or any other person or entity.

      IT IS, THEREFORE, ORDERED AND ADJUDGED THAT:

      a.     The United States of America is hereby given a default judgment of

forfeiture against the full interests of Servando Mercado-Pineda, Isaac Jonathan

Mercado-Berrera, Lee Russell (attorney for Mercado-Pineda and Mercado-Berrera),

and Moyses Cortez, and all other person and entities in the Defendant Property

($33,600.00 U.S. Currency, $3,660.00 U.S. Currency, $4,400.00 U.S. Currency, and

$5,000.00 U.S. Currency).

       b.    Any administrative claims or interests therein of any entities or persons,

and any other possible claimant are hereby canceled;

      c.     The Defendant Property is referred to the custody of United States

Marshals Service for disposition in accordance with the relevant law and regulations.

      SO ORDERED AND ADJUDGED, this 14th day of October, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
